Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				DETAILED ACTION 
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2021 has been entered.
 
Status of Claims
2.    Applicant’s amendment dated August 17th, 2021 responding to the Office Action June 1st, 2021 provided in the rejection of claims 1-22.
2.    Claims 1-8 and 11-21 are amended.  
3.    Claims 1 -22 are pending in the application, of which claims 1, 12 and 20 are in independent form and which have been fully considered by the examiner.
4.	Claims 7-8 and 18-19 are objected to.

Response to Amendments

(B) Regarding art rejection: Applicants’ amendment necessitated new grounds of rejections presented in the following art rejection.  Please see Kim et al. (US pub. No. 2010/0017503 A1).

Examiner Notes
6.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
 
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-8, 12 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 10, 12-13 and 21 and 22 of U.S. Patent No. 10,564,959 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4, 7, 10, 12-13 and 21 and 22 of U.S. Patent No. 10,564,959 B2 recites the elements of claims 1-8, 12 and 20 of instant application 16/731043.

Instant Application
16731043
U.S. Patent No. 10,564,959

1.  A computer-implemented method, comprising: 
receiving, at a first computing device and from a second computing device, a request for an executable for a software application for storage on the second computing device;

   

determining, by the first computing device, that 
the software application uses a first version of a shared library;



before installation of the software application on the second computing device, requesting and receiving, by the first computing device and from the second computing device, an indication of whether or not the second computing device already stores a copy of the first version of the shared library; 
    determining, by the first computing device, the executable for the software application, wherein the executable comprises a stripped executable when the indication is that the second computing device already stores the copy of the first version of the shared library, wherein the stripped executable excludes the first version of the shared library, wherein the executable comprises a full executable when the indication is that the second computing device does not store the copy of the first version of the shared library, and wherein the full executable includes the first version of the shared library; and

     transmitting, from the first computing device and to the second computing device, the executable for the software application, wherein the software application is configured to dynamically load at runtime the first version of the shared library from among one or more versions of the shared library stored on the second computing device.
1.  A method, comprising: 
receiving, at a computing device, versioned-shared-library information for at least a first software library used by a software application, wherein the versioned-shared-library information for the first software library comprises an identifier of the first software library;  

determining whether or not the computing device does store a copy of the first software library identified in the versioned-shared-library information by the identifier of the first software library;  

after determining whether or not the computing device does store a copy of the first software 
library, 


sending a request for an executable for the software application, wherein the request comprises a request for a stripped executable when the 
computing device does store the copy of the first software library, wherein the request comprises a request for a full executable when the computing device does not store the copy of the first software library, and wherein the full executable comprises an executable for the software application that includes the first software library, and wherein the stripped executable comprises an executable for the software application that excludes the first software 
library;  and 

in response to the request, receiving the requested executable for the software application for storage on the computing device. 


2. The computer-implemented method of claim 1, wherein before installation of the software application on the second computing device, requesting and receiving the indication of whether or not the second computing device already stores a copy of the first version of the shared library comprises determining that the second computing device already stores  the copy of the first version of the shared library, and wherein transmitting the executable for the software application comprises transmitting the stripped executable from the first computing device to the second computing device.

2.  The method of claim 1,
 wherein determining whether or not the computing 
device does store the copy of the first software library identified in the versioned-shared-library information by the identifier of the first software 
library comprises determining that the computing device does store the copy of the first software library;  wherein sending the request for the executable for the software application comprises sending the request for the stripped executable for the software application from the computing device to a second computing device;  and wherein receiving the requested executable for the software application for storage on the computing device comprises receiving 
the stripped executable at the computing device from the second computing device. 
 


3. The computer-implemented method of claim 1, wherein before installation of the software application on the second computing device, requesting and receiving the indication of whether or not the second computing device already stores a copy of the first version of the shared library comprises determining that the second computing device does not already store the copy of the first versions of the shared library, and wherein transmitting the executable for the software application comprises transmitting the full executable from the first computing device to the second computing device.


3.  The method of claim 1, 
wherein determining whether or not the computing device stores the copy of the first software library identified in the versioned-shared-library information by the identifier of the first software library comprises determining that the computing device does not store the copy of the first software library;  wherein sending the request for the executable for the software application comprises sending the request for the full executable for the software from the computing device to a second computing device;  and wherein receiving the requested executable for the software application for storage on the computing device comprises receiving the full executable at the computing device from the second computing device. 


4. The computer-implemented method of claim 3, wherein the first computing device includes versioned-shared information for at least the first version of the shared library used by the software application, wherein the versioned-shared information for the first version of the shared library comprises an identifier of the shared library and a version identifier of the first version of the shared library, and wherein the first version of the shared library is identified by the identifier of the shared library and the version identifier of the first version of the shared library.  

    
4.  The method of claim 1, 
wherein the versioned-shared-library information 
for the first software library further comprises a version of the first software library;  and the first software library is further identified by the 
version of the first software library. 


5. The computer-implemented method of claim 4, further comprising: 
after determining that the second computing device does not already store the copy of the first version of the shared library:

 locating, by the first computing device, a copy of the first version of the shared library based on the identifier of the shared library and the version identifier of the first version of the shared library; and 

transmitting, from the first computing device and to the second computing device, the located copy of the first version of the shared library.  


7.  The method of claim 1, 
further comprising: 
after determining that the 
computing device does not store the copy of the first software library, 

locating a copy of the first software library based on the identifier of the first software library and a version of the first software library, and 

storing the located copy of the first software library on the computing device.

6. The computer-implemented method of claim 1, wherein the second computing device is configured to store a plurality of versions of a second shared library identified by identifier and version, wherein each of the plurality of versions of the second shared library share a common identifier, wherein each of the plurality of versions of the second shared library differs, and wherein the second computing device is configured to store a particular number of versions of the second shared library.  

10.  The method of claim 1, 
wherein the computing device is configured to 
store a plurality of versions of a second software library identified by identifier and version, wherein each of the plurality of versions of the second software library share a common identifier, wherein each of the plurality of versions of the second software library differs, and wherein the computing 
device is configured to store a particular number of versions of the second software library. 

7. The computer-implemented method of claim 6, wherein the second computing device is configured to determine a number of software applications that use a first version of the second shared library, and wherein the indication further comprises information on whether the number of software applications that use the first version of the second shared library is less than a threshold value, and wherein transmitting the executable for the software application further comprises:  
61determining, by the first computing device and based on the indication, whether the number of software applications that use the first version of the second shared library is less than the threshold value; and

 after determining that the number of software applications that use the first version of the second shared library is less than the threshold value, transmitting the full executable for the software application.  

12.  The method of claim 11,
 wherein sending the request for the executable 
for the software application comprises: the computing device determining whether the number of applications that use the first version of the second software library is less than the threshold value;  and 








after determining that the number of applications that use the first version of the second software library is less than the threshold value, sending a request for the full executable for the software application.


8. The computer-implemented method of claim 7, wherein transmitting the executable for the software application further comprises: 

after determining that the number of applications that use the first version of the second shared library is not less than the threshold value, transmitting the stripped executable for the software application.

    
13.  The method of claim 12, 
wherein sending the request for the executable 
for the software application further comprises: 

after determining that the number of applications that use the first version of the second software library is not less than the threshold value, sending a request for the stripped executable for the software application.
12.  A computer comprising:
 Claim 12 recites the same limitations as claim 1 



20.   A non-transitory computer-readable medium…
Claim 20 recites the same limitations as claim 1 above.
21.  A computing device, comprising:
Claim 21 recites the same limitations as claim 1 above.

22.  A non-transitory computer-readable medium…
Claim 22 recites the same limitations as claim 1 above.

                                                                                                                                                                             
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-4 and 12-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US pub. No. 2010/0017503 A1 – new art of record – herein after Kim) in view of Agarwal et al. (US pub. No. 2015/0355899 A1 –art of record – herein after Agarwal).

Regarding claim 1.
Kim discloses 
A computer-implemented method, comprising: 
receiving, at a first computing device and from a second computing device (receiving a request at the download server from a client device – See Abstract), a request for an executable for a software application for storage on the second computing device (a download server partitions shared libraries used by an application program, in response to an installation or update request from a client device – See paragraph [0027]); 
determining, by the first computing device, that the software application uses a first version of a shared library (determining whether the application program is linked to partitioned shared libraries – See paragraph [0024]); 
before installation of the software application on the second computing device (before the application program is install on the client device – See Fig. 6, step S250), requesting and receiving, by the first computing device and from the second computing device (receives a request of one or more application programs from a client device, to the client device connected to the download server via a wired or wireless network the application programs – See paragraph [0015]), an indication of whether or not the second computing device already stores a copy of the first version of the shared library (check application programs and partitioned shared libraries already installed in client device – See Fig. 6, step S 230); 
determining, by the first computing device, the executable for the software application (check application programs and partitioned share libraries already installed in client device – See Fig. 6, step S230), wherein the executable comprises a stripped executable when the indication is that the second computing device already stores the copy of the first version of the shared library (check partition share libraries to be deleted by analyzing partitioned shared libraries required for running application program – See Fig. 7, steps S330-S340), wherein the stripped executable excludes the first version of the shared library (obtain partitioned shared libraries to be installed by excluding partition shared libraries required for running application program – See Fig. 6, step S240), [wherein the executable comprises a full executable when the indication is that the second computing device does not store the copy of the first version of the shared library, and wherein the full executable includes the first version of the shared library]; and 
transmitting, from the first computing device and to the second computing device, the executable for the software application (transmit to the client device the partitioned shared libraries to be install and application program – See Figs. 6-7), wherein the software application is configured to dynamically load at runtime the first version of the shared library from among one or more versions of the shared library stored on the second computing device (The shared library can be loaded to a certain location in a memory at runtime and linked to programs in the memory.  The partitioned shared libraries and dependency information of each application program on the existing shared libraries and the partitioned shared libraries (e.g., a version, depending object codes, and the like) – See paragraphs [0004, 0040, 0069 and 0078]).
Kim does not disclose
wherein the executable comprises a full executable when the indication is that the second computing device does not store the copy of the first version of the shared library, and wherein the full executable includes the first version of the shared library.
Agarwal discloses 
wherein the executable comprises a full executable when the indication is that the second computing device does not store the copy of the first version of the shared library (for each file is the new – See Fig. 7, step 707.  File 103 and file 105 represent any type of file that may be considered digital content and that may be updated from time to time.  Examples include program application files, such as executable files, library files, database files, and operating system files – See paragraph [0045]), and wherein the full executable includes the first version of the shared library (download full file – See Fig. 7, block 709.  Determine for each file, is the file new; if yes then download the full file - See Fig. 7, steps 707 and 709. Updating the file from previous versions of the file to the new version and a complete file for updating the file to the new version — See Abstract and paragraphs [0003-0005, 0007-0008, 0020, 0024- 0025]), and wherein the full executable includes the first set of functions (the difference in files or binaries from one version of an application to another would not vary by much, making the full-installation process even less efficient... the update agents may download complete versions of the new files. - See paragraphs [0003- 0005, 0007-0008, 0020, 0024-0025])
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Agarwal’s teaching into Kim’s invention because incorporating Agrawal’s teaching would enhance Kim to enable to include program application files, such as executable files and initiates a download of the full version of the library file as suggested by Agrawal (paragraph [0052]).

Regarding claim 2, the computer-implemented method of claim 1, 
Kim discloses
wherein before installation of the software application on the second computing device (before install application program – See Fig. 6, step S250), requesting and receiving the indication of whether or not the second computing device already stores a copy of the first version of the shared library (check partitioned shared libraries required for running request application program – See Fig. 6, step S220) comprises determining that the second computing device already stores the copy of the first version of the shared library (check partitioned program and partitioned shared libraries already installed in client device – See Fig. 6, step S230), and 
wherein transmitting the executable for the software application comprises transmitting the stripped executable from the first computing device to the second computing device (obtain partitioned shared libraries to be installed by excluding partitioned shared libraries already installed from partitioned share libraries required for running application program – See Fig. 6, step S240).  

Regarding claim 3, the computer-implemented method of claim 1, 
Kim discloses 
wherein before installation of the software application on the second computing device (before install application program – See Fig. 6, step S250), requesting and receiving the indication of whether or not the second computing device already stores a copy of the first version of the shared library (check partitioned program and partitioned shared libraries already installed in client device – See Fig. 6, step S230), 
Kim does not disclose

Agarwal discloses
requesting and receiving the indication of whether or not the second computing device already stores a copy of the first version of the shared library comprises determining that the second computing device does not already store the copy of the first version of the shared library (whether the library file is new – See Fig. 5 an Fig. 7, step 707), and wherein transmitting the executable for the software application comprises transmitting the full executable from the first computing device to the second computing device (download full library file – See Fig. 5 and Fig. 7, step 709).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Agarwal’s teaching into Kim’s invention because incorporating Agrawal’s teaching would enhance Kim to enable to initiates a download of the full version of the library file as suggested by Agrawal (paragraph [0052]).

Regarding claim 4, the computer-implemented method of claim 3, 
Kim discloses 
wherein the first computing device includes versioned-shared information for at least the first version of the shared library used by the software application (the download server checks partitioned shared libraries required for running the requested application program, by using the dependency relationship table shown in FIG. 4 (step S320).  To be specific, if the client device makes a request for a specific version of the application program when sending the update request – See paragraph [0078]), wherein the versioned-shared information for the first version of the shared library comprises an identifier of the  shared library and a version identifier of the first version of the shared library (Fig. 4, share library name and version field – See paragraphs [0056-0057]), and wherein the first version of the shared library is identified by 3the identifier of the shared library and the version identifier of the first version of the shared library (By using the version field, shared library name, the latest version of the application program can be checked when installing the application program – See paragraphs [0056-0058]). 
Regarding claim 12. 
Kim and Agarwal disclose
A computing device (See fig. 9 –Agarwal), comprising: 
one or more processors  (See Fig. 9, paragraph [0080] – Agarwal); and 
data storage including at least computer-executable instructions stored thereon that, when executed by the one or more processors (See Fig. 9 – Agarwal), cause the computing device to perform operations comprising: 
Regarding claim 12, recites the same limitations as rejected claim 1 above.
Regarding claim 13, recites the same limitations as rejected claim 2 above.
Regarding claim 14, recites the same limitations as rejected claim 3 above.
Regarding claim 15, recites the same limitations as rejected claim 4 above.

Regarding claim 20. 
Kim and Agarwal disclose
A non-transitory computer-readable medium having stored thereon instructions, that when executed by one or more processors of a computing device, cause the computing device to perform operations comprising: 
Regarding claim 20, recites the same limitations as rejected claim 1 above.

9.	Claims 5-6, 9-10 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Agarwal as applied to claim 1 above, and further in view of Kajigaya (US pub. No. 2016/0132343 A1 – art of record—herein after Kajigaya).

Regarding claim 5, the computer-implemented method of claim 4, further comprising: 
Kajigaya discloses
after determining that the second computing device does not already store the copy of the first version of the shared library (load unit which loads at least a part corresponding to the target of the load request from the library file indicated by the obtained identifier information when the load unit determines that the part corresponding to the target of the load request is not loaded. — See Abstract):
locating, by the first computing device, a copy of the first version of the shared library based on the identifier of the shared library and the version identifier of the first version of the shared library (The application deployment unit 101 further stores a copy of the libraryfiles 122 (132) in the library management directory 140— See paragraphs [0065-0066, 0080, 0091); and 
transmitting, from the first computing device and to the second computing device, the located copy of the first version of the shared library (When copying the library file 122, the application deployment unit 101 copies the library file 122 in such a manner that the library file 122 is searchable based on the unique ID — See paragraph [0091)).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Kajigaya’s teaching into Kim’s and Agarwal’s inventions because incorporating Kajigaya’s teaching would enhance Kim and Agarwal to enable to deploy copy library file in such a manner that the library file that is searchable based on the unique identifier as suggested by Kajigaya (paragraph [0091]).

Regarding claim 6, the computer-implemented method of claim 1, 
Kajigaya discloses 
wherein the second computing device is configured to store a plurality of versions of a second shared library identified by identifier and version, wherein each of the plurality of versions of the second shared library share a common identifier (the class load unit 110 includes the high-order class loader group 111, the wherein each of the plurality of versions of the second shared library differs, and wherein the second computing device is configured to store a particular number of versions of the second shared library (the class loader needs to select an appropriate library from a plurality of libraries having an identical name in association with the application, and load the selected library. Referring to FIG. 3, the class load unit 110 includes a high-order class loader group 111, a common class loader 113, and application class loaders 124 and 134- See paragraphs [0004, 0006)).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Kajigaya’s teaching into Kim’s and Agarwal’s inventions because incorporating Kajigaya’s teaching would enhance Kim and Agarwal to enable to select an appropriate library from a plurality of libraries having an identical name in associate with the application and load selected library as suggested by Kajigaya (paragraph [0004)).

Regarding claim 9, the computer-implemented method of claim 1,
Agarwal discloses
wherein the indication further comprises information on whether the second computing device supports shared sets of functions (tracking the share of installed instances of a software package that correspond to one version or another of a range of possible versions of the software — See paragraph [0030]), and wherein transmitting the executable for the software application further comprises:
determining, by the first computing device and based on the indication, whether the second computing device supports the shared sets of functions (The share of installed instances that a given version occupies may also be considered when determining whether or not to build a delta file (or set of files) at all - See paragraph [0031]); and
after determining that the second computing device does not support the shared sets of functions (As a share for a given version declines over time, it may at some point pass below a certain threshold such that no delta files will be produced — See paragraph [0031]), transmitting the full executable for the software application (Update 120 represents one such update and includes delta file 121, delta file 123, delta file 125, and file 127 — See paragraph [0032)).
Kim and Agarwal do not disclose library files include a set of functions.
Kajigaya discloses
library file includes set of functions (the identifier generation unit 2 may use information about a part which is included in the library file 10 and may become a target of a load request, as information prepared beforehand. More specifically, list information representing names of functions included in the library file 10 frequently used is prepared beforehand — See paragraphs [0049, 0088)).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Kajigaya’s teaching into Kim’s and Agarwal’s inventions because incorporating Kajigaya’s teaching would enhance Kim and Agarwai to enable to obtain the set of functions included in the library file/executable file of application program as suggested by Kajigaya (paragraph [0049] and Fig. 2).

Regarding claim 10, the computer-implemented method of claim 9,
Agarwal discloses
wherein transmitting the executable for the software application further comprises:
after determining that the second computing device supports the shared sets of functions (Update 120 represents one such update and includes delta file 121, delta file 123, delta file 125, and file 127—See paragraph [0032]), transmitting the stripped executable for the software application (sending the remove sierra.exe — See Fig. 6 and Fig. 8).
Kim and Agarwal do not disclose library files include a set of functions
Kajigaya discloses
library file includes set of functions (the identifier generation unit 2 may use information about a part which is included in the library file 10 and may become a target of a load request, as information prepared beforehand. More specifically, list information representing names of functions included in the library file 10 frequently used is prepared beforehand — See paragraphs [0049, 0088)).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Kajigaya’s teaching into Kim’s and Agarwal’s inventions because incorporating Kajigaya’s teaching would enhance Kim and Agarwal to enable to obtain the set of functions included in the library file/executable file of application program as suggested by Kajigaya (paragraph [0049] and Fig. 2).

Regarding claim 16, recites the same limitations as rejected claim 5 above.
Regarding claim 17, recites the same limitations as rejected claim 6 above.

10.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Agarwal as applied to claim 1 above, and further in view of Dani et al. (US Pub. No. 2016/0026452 – IDS filed on 12/31/2019 – herein after Dani).

Regarding claim 11, the computer-implemented method of claim 1,
Agarwal discloses
 further comprising: 
receiving, at the first computing device, a full software package having the full executable for the software application (download full file – See Fig. 7); and 
Agarwal does not disclose library files include a set of functions.
Kajigaya discloses library file includes set of functions (See above – claim 1).
Kim and Agarwal do not disclose
removing, by the first computing device, at least the first version of the shared library from the full executable to create a corresponding stripped software package that includes the stripped executable, wherein the stripped software package includes information regarding the sets of functions that were removed from the full executable.
Dani discloses 
removing, by the first computing device, at least the first version of the shared library from the full executable to create a corresponding stripped software package that includes the stripped executable (The update agent 219 then wherein the stripped software package includes information regarding sets of functions that were removed from the full executable (the rollback agent 223 may remove or delete from the compiled code files 213 those files identified as having been added in application updates since the application version to which the rollback is performed – See paragraphs [0044 and 0051]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Dani’s teaching into Kim’s and Agawal’s inventions because incorporating Dani’s teaching would enhance Kim and Agawal to enable to overwritten or removed as part of application update and store all files required to execute the current version as suggested by Dani (paragraph [0029]).

11.	Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Agarwal as applied to claim 1 above, and further in view of Beng Heng Ng (Expose:  Discovering Potential Binary Code Re-Use, 2013 –art of record– herein after Heng Ng).

Regarding claim 21, the method of claim 1, 
Heng Ng discloses
wherein the version of the shared library is a software library (in identifying library re-use, we want to identify the set of functions from the library that are used within an application – See page 492), wherein stripped executable excludes the software library (The pre-filtering phase selects candidate function pairs by excluding loader support functions and improbable function pairs to avoid unnecessary symbolic executions – See pages 495-496), and wherein the full executable includes the software library (updating a dynamically linked library will automatically update the applications that dynamically link to it…an entire library is used to build applications – See pages 493).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Heng Ng’s teaching into Kim’s and Agarwal’s inventions because incorporating Heng Ng’s teaching would enhance Kim and Agarwal  to enable to eliminate function calls, thereby improving runtime performance as suggested by Heng Ng (page 494).
Regarding claim 22, the method of claim 1, 
Heng Ng discloses
wherein the stripped executable has a reduced file size in comparison with the full executable (it is typically assumed that two functionally equivalent binaries do not contain extraneous functions so as to minimize file size – See page 494).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Heng Ng’s teaching into Kim’s and Agarwal’s .

Allowable Subject Matter
12.	Claims 7 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8 and 19 depend on claims 7 and 18 are also objected to.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chung et al. (US pub. No. 2014/0007125 A1) discloses receiving a request to load a first resource corresponding to an application into a computing system for execution; determining, whether or not the first resource is identical to a resource loaded in a virtual scope library (VSR); and, if the first resource is determined not to be identical to any particular resource loaded in the VSR, load the first resource into the VSR – See Abstract and specification for more details.
Williams et al. (US Pub. No. 2008/0134169 A1) discloses the tool 104 may identify package components that are not strictly required for the operation of the embedded system, and remove these package components from the root file system.  
Searle et al. (US Pub. No. 2016/0294614 A1) discloses Updates installed on the device may be tracked and segments associated with the device may be updated accordingly (e.g., if the ECU is updated with a new firmware version, the device may be placed in the segment associated with the new firmware version and removed from the segment associated with the old firmware version) – See paragraph [0063].
Chow et al. (US Pub. No. 2014/0282457 A1) discloses if embedded file system image 980 was used, then methodology 900 proceeds from step 922 to step 924 where the mount point is unmounted, text segment 954 is unmapped and unloaded as needed, and then to step 926 where the file system image 980 is unmounted and removed if needed, before ending with application exit as shown in FIG. 9B – See paragraph [0043].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MONGBAO NGUYEN/           Examiner, Art Unit 2192